     Case 2:15-cr-00199-MHT-SRW Document 265 Filed 11/27/19 Page 1 of 1



                                                    U. S. DEPARTMENT OF JUSTICE
                                                    FEDERAL BUREAU OF PRISONS
                                                    FEDERAL MEDICAL CENTER

                                                     P. 0. Box 1600
                                                     Butner, North Carolina 27509- 1600
                                                     (9 19) 575-3900



Novmeber 25, 2019

The Honorable Myron H. Thompson
Frank M. Johnson, Jr. United States Courthouse
One Church Street
Montgomery, Alabama 36104

RE: MCNEAL, Eldrick Deon
Register Number: 15639-002
Docket Number: 2:15cr199-MHT (WO)

Dear Judge Thompson:

On November 18, 2019, our staff became aware of the Court's order, dated ovember 5, 2019,
for an additional evaluation pursuant to the provisions of Title 18, United States Code, Section
4246.

Currently, the assigned Treatment Team members are conducting interviews and psychological
testing, which are necessary to complete his evaluation. We have calculated the evaluation
period to end , 2019. My staff will attempt to complete the evaluation as soon as possible and
January 18, 2020 have a final report to the Court within 14 working days of the end date.

I thank you in advance for your assistance in this matter. If you are in need of additional
information, please contact Ms. Kelly Forbes, Health Systems Specialist, at extension 6030.




         tino, Complex Warden


cc: Denise Simpson, Assistant United States Attorney
    Georger Bulls III, Defense Attorney
